Case: 15-30890      Document: 00513454674         Page: 1    Date Filed: 04/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30890                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                             April 6, 2016
JAMES JAMIE HINSON,                                                        Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff - Appellant

v.

TECHTRONICS INDUSTRIES FACTORY OUTLETS, INCORPORATED;
HOME DEPOT USA, INCORPORATED,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-851


Before DAVIS, JONES, AND GRAVES, Circuit Judges.
PER CURIAM:*
       In this appeal from an adverse summary judgment ruling, Appellant
fails to point to any evidence in the record supporting his res ipsa loquitur
claims against Appellees for an injury he suffered while using a pressure
washer he purchased from Home Depot. He has failed to brief on appeal and
thus abandoned his other claims. The judgment of the district court, rendered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30890   Document: 00513454674   Page: 2   Date Filed: 04/06/2016



                              No. 15-30890
with a thorough opinion discussing the flaws in and absence of evidence to
support Appellant’s theories, is AFFIRMED.




                                    2